Name: COMMISSION REGULATION (EC) No 2059/95 of 28 August 1995 repealing Regulation (EC) No 1498/95 concerning the stopping of fishing for haddock by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 30 . 8 . 95 ENj Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2059/95 of 28 August 1995 repealing Regulation (EC) No 1498/95 concerning the stopping of fishing for haddock by vessels flying the flag of the United Kingdom divisions I, Ila, b (Norwegian waters north of 62 ° N) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1498/95, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1498/95 (2) stopped fishing for haddock in the waters of ICES divi ­ sions I, Ila, b (Norwegian waters north of 62 °N) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom ; Whereas, on 3 August 1995, France transferred to the United Kingdom 210 tonnes of haddock in the waters of ICES divisions I, Ila, b (Norwegian waters north of 62 ° N) whereas fishing for haddock in the waters of ICES HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1498/95 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . h OJ No L 147, 30. 6. 1995, p. 4 .